Exhibit News Release For Immediate Release Media Contacts : July 21, 2008 Martha Monfried, PSE 1-888-831-7250 Alex Doughty, Macquarie Group 1-212-231-1710 Analysts: Durga Doraisamy, Puget Energy 425-462-3808 Puget Sound Energy and Puget Holdings reach multi-party settlement with parties in merger case being reviewed by the Washington Utilities and Transportation Commission BELLEVUE, Wash. – Puget Sound Energy (PSE), utility subsidiary of Puget Energy (NYSE: PSD), and Puget Holdings LLC (Puget Holdings), a consortium of long-term infrastructure investors, today announced that they have reached a settlement to resolve all issues with several of the parties involved in the merger proceeding before the Washington Utilities and Transportation Commission (UTC).The UTC must still review the settlement and other evidence in the proceeding and issue its decision on the merger request. In addition to PSE and Puget Holdings, the parties that have reached an agreed resolution of the issues include the UTC staff, the Industrial Customers of Northwest Utilities (ICNU), Northwest Industrial Gas Users (NWIGU), the Energy Project, the Northwest Energy Coalition, and The Kroger Company. The Cogeneration Coalition has indicated it will not oppose the settlement. The parties have notified the administrative law judge in the UTC case via letter that they will file a settlement stipulation as early as tomorrow or Wednesday outlining the settlement agreement.In the settlement stipulation the parties intend to request that the UTC suspend the current procedural schedule and set a prehearing conference as soon as possible to determine a procedural schedule for hearing on the settlement. About Puget Sound Energy Washington state’s oldest and largest energy utility, with a 6,000-square-mile service area stretching across 11 counties, Puget Sound Energy serves more than 1 million electric customers and 735,000 natural gas customers, primarily in western Washington. PSE, a subsidiary of Puget Energy (NYSE: PSD), meets the energy needs of its growing customer base through incremental, cost-effective energy conservation, low-cost procurement of sustainable energy resources, and far-sighted investment in the energy-delivery infrastructure. PSE employees are dedicated to providing great customer service to deliver energy that is safe, reliable, reasonably priced, and environmentally responsible. For more information, visit www.PSE.com. About Puget Energy Puget Energy (NYSE: PSD) is the parent company of Puget Sound Energy (PSE), a regulated utility providing electric and natural gas service primarily to the growing Puget Sound region of western Washington. For more information, visit www.PugetEnergy.com. About Puget Holdings LLC Macquarie Infrastructure Partners Macquarie Infrastructure Partners (MIP), headquartered in New York, is a diversified unlisted fund focusing on infrastructure investments in the United States and Canada.The majority of MIP investors are US and Canadian institutions such as public pension funds, corporate pension funds, endowments and foundations and Taft-Hartley (Labor) funds.MIP has thirteen committed investments including stakes in regulated utilities such as Aquarion Company, a regulated New England water utility, Duquesne Light, a regulated electric utility in Pittsburgh and investments in several other infrastructure and essential service businesses in the US and Canada. Macquarie Capital Group Macquarie Capital Group Limited is recognized as a leading global investor and manager of infrastructure businesses. Members of the Macquarie Capital Group manage more than US$50 billion in equity invested in infrastructure and essential service assets around the world through a range of listed and unlisted vehicles.
